Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
reading at least one item identifier from an identification tag affixed to an item at a location
associating the identification tag with an individual and the location
receiving individual identification data for the individual to verify that the individual is present at the location transmitting auction notification data to a device if it is determined that the event has occurred
where the auction notification data includes item identification data for the item
receiving a bid for the item from the device
selecting the bid from a plurality of bids received for the item and transmitting winning notification data to the device
generating a display with authentication data of the item that was in use during the event by the individual
wherein reading the item identifier from the identification tag affixed to the item comprises reading a plurality of item identifiers from a plurality of identification tags affixed to a plurality of items
selecting one of the plurality of items for an auction as a function of performance data for the individual
wherein transmitting the auction notification data to the device if it is determined that the event has occurred
where the auction notification data includes the item identification data for the item comprises transmitting data that generates an alert on the device
wherein selecting the bid further comprises recording the selected bid
wherein selecting the bid further comprises transmitting a notification to the device
deducting a predetermined amount from a user account associated with the device

The claims appear to recite mere mental processes comprised of steps that can be performed entirely in the mind. While there is additional recitation including a “device,” such features constitute basic computer components and thus do not integrate the claims into a practical application.  The claim(s) does/do not include additional elements sufficient to amount to significantly more than the judicial exception because, beyond the abstract idea, the recited computer components are elements which the Supreme Court in Alice explicitly determined as not amounting to significantly more.
A human—using their mind, pen and paper—is capable of reading at least one item identifier from an identification tag affixed to an item at a location, associating the identification tag with an individual and the location, receiving individual identification data for the individual to verify that the individual is present at the location transmitting auction notification data if it is determined that the event has occurred, where the auction notification data includes item identification data for the item, receiving a bid for the item, selecting the bid from a plurality of bids received for the item and transmitting winning notification data, generating a display with authentication data of the item that was in use during the event by the individual, wherein reading the item identifier from the identification tag affixed to the item comprises reading a plurality of item identifiers from a plurality of identification tags affixed to a plurality of items, selecting one of the plurality of items for an auction as a function of performance data for the individual, wherein transmitting the auction notification data if it is determined that the event has occurred, where the auction notification data includes the item identification data for the item comprises transmitting data that generates an alert, wherein selecting the bid further comprises recording the selected bid, wherein selecting the bid further comprises transmitting a notification and deducting a predetermined amount from a user account.
Further, the abstract idea is not integrated into a practical application.  The recited “device” is not recited at a sufficient level of specificity to distinguish it from a generic computing device, and it is not integral to the functioning of the invention.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715